Hartwell, J.:
The following is the statute under which the complaint was brought: “Whoever shall distill any *221spirits in this Kingdom, shall be punished by a fine not exceeding one thousand dollars, nor less than fifty dollars, and in default of payment of such fine, shall be imprisoned at hard labor for a term not exceeding two years.” Chapter 41, Section 8, Comp. Penal Code, (Civil Code, p. 442.)
The statute concerning attempts is as follows:
“ Section 1. An attempt to commit an offense is some act done towards committing and in part execution of the intent to commit the same.
“Section 2. A mere preparation of the means of committing any offense, nothing being done in execution of the intent to commit the same, is not an attempt to commit the same.
“ Section 5. Whoever attempts to commit an offense, for the punishment of which attempt no special provision is 'otherwise expressly made, shall * * be punished,” &c. Ib., Ch. 44.
Under this statute, the defendant might have been convicted of an attempt to distill if he had been charged with that offense, but he was not.
It was necessary that evidence, direct or indirect, be given, of acts from which the jury might infer that the defendant had distilled, or was in the act of distilling, spirits. On the principle that a man is supposed to know the natural consequences of his acts, courts have held that the possession of all the means of commiting an offense, such as a bar-room, decanters, bottles of liquor, &c., in complaints for selling intoxicating liquors, were sufficient, if unexplained, to convict. Com. vs. Mahony, 14 Gray, 46; Com. vs. Lamere, 11 Gray, 319; Com. vs. Dady, 7 Allen, 531. Where three sales were necessary to support a charge of being a common seller of \vines, &c., evidence of one sale, and of all the necessary arragements for selling, and being prepared and ready and willing to sell to all who might apply, was sufficient for conviction. Com. vs. Tubbs, 1 Cush., 2.
*222Honolulu, March 2d, 1870.
So with evidence that a house was fitted up for the sale of of intoxicating liquor to be drunk on the premises, with evidence of persons resorting to the house and leaving it in such condition as to leave no reasonable doubt that liquor was sold to them on the premises. To hold otherwise, “would be equivalent to a declaration that a person could not be found guilty of an offense such as is charged against the defendant on circumstantial evidence only. But in criminal as in civil cases, a verdict may well be founded on circumstances alone, provided the evidence of them excludes every other reasonable hypothesis but that of the guilt of the party charged. ” Bigelow, C. J., in Com., vs. Van Stone, 97, Mass. 550.
The English Statute 37, Geo. 3, makes it a “felony for any person to make coin or counterfeit any kind of coin, not the proper coin of this realm, nor permitted to be current within the same but resembling,” &c. A prisoner was taken in the act of maldng counterfeit shillings in the ordinary way, by steeping round blanks composed of brass and silver, in aqua fortis. No pieces were found in a completed state, but they, as taken from the liquor, looked like lead, and would not pass for current coin by resemblance. The question whether the Statute covered this inchoate offense was brought before the judges, who held that the conviction was right. 1, East P. C., p. 165.
We are of the opinion in this case that it was not necessary to show a complete distillation, but it was enough to show that the process was then going ón. The jury undoubtedly asked themselves what the prisoner was doing if not distilling spirit, and were unable to answer the question by any other reasonable conclusion on the evidence, than the defendant’s guilt.
Exceptions overruled.